DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-11, 13-15, 21, 23-25 and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Okuto et al., US 3,865,498 or, in the alternative, under 35 U.S.C. 103 as obvious over Okuto et al., US 3,865,498 in view of Kolk, US 6,056,480
Regarding claims 1, 11 and 21:
Okuto discloses a system for fixing and/or preventing relative movement between two elongate members (4’ and 5’, refer to Figs. 7 and 8) of a pole, a first elongated member (5’) having a first cross-section, and a second elongated member (4’) having a second cross-section smaller than the first cross-section such that the second member may be at least partially recessed within the first member, said system comprising: 
at least one coupling (9 and 11) extending between the first and second members, each coupling comprising at least a pair of tapered bodies (9 and 11 are tapered bodies; the thickness of the pole 4’ tapers inward along each surface at 9) adapted to extend in complementary fashion from each of the first and second members to provide respective engagement surfaces extending between a leading portion and a trailing portion of each said tapered body, each said body being tapered from their trailing portion to their leading portion and aligned to contact respective engagement surfaces upon entry of the second member into the first member whereby as the engagement surfaces increase the area of mutual contact, increasing lateral force is applied between the first and second members, wherein at least a pair of couplings (there are 4 discrete couplings) are provided between the first and second members, and wherein the couplings are adapted to extend primarily in the axial direction and the engagement surfaces are configured to slidably engage on contact.
It is noted that the overall thickness of the pole (4’) of Okuto tapers rather than a thickness of the wall of the pole.
Kolk, Fig. 5, discloses a coupling between tubes wherein a smaller diameter tube (3) has a tapered edge wherein both the overall thickness of the tube and a distal wall thickness taper in order to provide a coupling between engagement surfaces.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to taper both the pole diameter and the wall of the pole diameter at the terminal edge of Okuto as suggested by Kolk, thereby providing increased strength at the engagement surfaces.


    PNG
    media_image1.png
    839
    667
    media_image1.png
    Greyscale


Regarding claims 3, 13, and 23:
Okuto discloses four couplings.
Regarding claims 4, 14 and 24:
Okuto discloses wherein each coupling is freely held by compressive force.
Regarding claims 5, 15 and 25:
Okuto discloses mechanical fixing of the tapered bodies (col. 4, ll. 7).
Regarding claims 10, 20 and 30:
Okuto discloses wherein the tapered bodies are resiliently deformable in use. Steel provides resilient deformability.

Allowable Subject Matter
Claims 7, 9, 17, 19, 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Specifically regarding claims 7, 17 and 27, neither Okuto nor the prior art of record reasonably suggest wherein the engagement surfaces are directionally modified such that in use, a force required to slidably disengage the engagement surfaces is greater than the force required to engage them. The teaching of Okuto does not readily lend itself to modification of the engagement surfaces in this way.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633